DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al, US Patent Application Publication 2016/0118492.


    PNG
    media_image1.png
    847
    1240
    media_image1.png
    Greyscale

Regarding claim 16, Asada teaches a power semiconductor device including a plurality of unit cells, each unit cell comprising a first trench gate provided in a first pillar 50 (as labeled above), the first trench gate having a first side proximate to a vertical edge of the first pillar (the first trench has two sides which are proximate to a vertical edge of the first pillar, which are labeled “A” and “B” above) and a second side facing an interior of the first pillar (which is labeled “B” above); a second trench gate (as labeled above) provided in a second pillar, the second trench gate having a first side proximate to a vertical edge of the second pillar (the second trench has two sides which are proximate to a vertical edge of the second pillar, which are labeled “C” and “D” above) and a second side facing an interior of the second pillar, the first and second pillars being adjacent pillars (labeled “D” above); a third trench gate (as labeled above) provided between the first and second trench gates, the third trench gate extending into a drift region; and first, second, third, and fourth heavily doped regions (as labeled above) making Ohmic contacts with an electrode 90, the first heavily doped region 52 being provided in the first pillar, the second heavily doped region 31 provided between the first and third trench gates, the third heavily doped region 31 provided between the second and third trench gates, and the fourth heavily doped region provided within the second pillar (as shown above in figure 6).




    PNG
    media_image2.png
    847
    1240
    media_image2.png
    Greyscale

Regarding claim 18, Asada teaches a method for forming a power semiconductor device, the method comprising providing an epi layer 20 over a substrate 10; forming a well 30 and a pillar 50 in the epi layer; etching the pillar and the epi layer to form first, second, and third trenches, the first and second trenches 63 being provided in the pillar, the third trench being provided the epi layer spaced apart from the pillar; forming first, second and third trench gates in the first, second, and third trenches, respectively (as shown in figure above); forming first, second, third, and fourth heavily doped regions in the well and the pillar, the second heavily doped region being provided within the pillar and between the first and second trench gates (as shown in figure above); providing a first metal electrode 90 over a first side of the epi layer and making Ohmic contacts with the first, second, third, and fourth heavily doped regions; and providing a second metal electrode 95 over a second side of the epi layer (Figure 6).

Regarding claim 22, Asada teaches the pillar is a first pillar, and the device further comprising a second pillar provided in the semiconductor layer and being adjacent to the first pillar; and a third trench gate provided between the first pillar and the second pillar and being spaced apart from the first pillar and the second pillar, the third trench gate including a gate electrode and a gate dielectric material (as labeled above in figure 6).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al, US Patent Application Publication 2016/0118492.

    PNG
    media_image3.png
    710
    972
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    847
    1240
    media_image2.png
    Greyscale

Regarding claim 1, Asada teaches a power semiconductor device, comprising a semiconductor layer 20 having a first conductivity type; a pillar 50 provided in the semiconductor layer and having a second conductivity type that is different than the first conductivity type;  a first trench gate (as labeled above) provided in the pillar proximate to a first vertical edge of the pillar; a second trench gate (as labeled above) provided in the pillar proximate to a second vertical edge of the pillar, the second vertical edge being on an opposing side of the pillar of the first vertical edge; a first electrode 90 provided over a first side of the semiconductor layer; a second electrode 95 provided over a second side of the semiconductor layer; and  a region of the second conductivity type 52 provided in the pillar and between the first trench gate and the second trench gate, the region of the second conductivity electrically coupling the pillar to the first electrode, the region of the second conductivity type being in contact with at least one of the first trench gate and the second trench gate; wherein the first and second trench gates are separated by a shielding portion of the pillar, the shielding portion of the pillar and the region of the second conductivity type defining a current path for a reverse recovery current of the power device (Figures 1 and 6).

Note, for the limitation “the shielding portion of the pillar and the region of the second conductivity type defining a current path for a reverse recovery current of the power device”, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.

Regarding claim 2, Asada teaches a third trench gate (as labeled above) provided in the semiconductor layer and spaced apart from the pillar, the third trench gate having a first vertical surface and a second vertical surface (figure 6).

Regarding claim 3, Asada teaches the first, second, and third trench gates define first, second, third, and fourth channels, respectively, and wherein the first trench gate defines a first channel proximate to the first vertical edge of the pillar, the second trench gate defines a second channel proximate to the second vertical edge of the pillar, and the third trench gate defines the third channel proximate to the first vertical surface of the third trench gate and the fourth channel proximate to the second vertical surface of the third trench gate (as labeled below).

    PNG
    media_image4.png
    847
    1240
    media_image4.png
    Greyscale


Regarding claim 7, Asada teaches the region of the second conductivity type 52 is a first region, the device further comprising: a plurality of wells 30 of the second conductivity provided proximate to the first electrode a plurality of regions 31 of the first conductivity type; a plurality of regions 32 of the second conductivity type provided in the wells, the regions of the second conductivity type including the first region, a second region, and a third region that make first, second, and third Ohmic contacts with the first electrode, respectively (figure 1).

Regarding claim 10, Asada teaches the first trench gate borders a first portion of the semiconductor layer to define a first channel proximate to the first vertical edge of the pillar, and the second trench gate borders a second portion of the semiconductor layer to define a second channel proximate to the second vertical edge of the pillar (figure 6, as shown below).


    PNG
    media_image4.png
    847
    1240
    media_image4.png
    Greyscale

Regarding claim 11, Asada teaches the first trench gate includes a gate electrode 61 and a gate dielectric 62 material, the first gate dielectric material including a gate dielectric layer and a gate dielectric spacer (both labeled 61, the dielectric layer being on the left lateral side of the first trench and the gate dielectric spacer being on the right lateral side of the first trench), the gate dielectric layer provided over the first channel (figures 1 and 6)

Asada fails to teach the gate dielectric having a thickness of no more than 0.15 m, the gate dielectric spacer having a thickness of at least 0.2 m.

However, it has been held that the thickness of the gate oxide material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the gate oxide thickness claimed and the Prior Art shows a gate oxide with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable gate oxide thickness in the method of Asada.

The specification contains no disclosure of either the critical nature of the claimed gate oxide thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 12, Asada teaches the gate dielectric material is an oxide and encapsulates the gate electrode [0056].

Regarding claim 14, Asada teaches the power device is a MOSFET and the pillar provides a charge balance area, wherein the first conductivity type is an N conductivity type, and the second conductivity type is a P conductivity type, and wherein the device is configured to handle a breakdown voltage of at least 600V and has an on-resistance of no more than 10 mOhm/cm (figure 6)

Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, this limitation is held to be a matter of obviousness and meets the limitation of this claim. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best).

Regarding claim 17, Asada teaches the second and third heavily doped regions provide current paths for a forward current, and the first and fourth heavily doped regions provide current paths for a reverse recovery current (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.

Regarding claim 19, Asada teaches the first, third, and fourth heavily doped regions provide current paths for a forward current of the power device, and the second heavily doped region provides a current path for a reverse recovery current of the power device (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Regarding claim 20, Asada teaches the first trench gate includes first, second, third, and fourth sides, the first trench gate having a gate electrode 61 and a gate oxide material 62 [0056] encapsulating the gate electrode, wherein the gate oxide material has first, second, third, and fourth thicknesses at the first, second, third, and fourth sides of the first gate trench, respectively, wherein the first side defines a channel for the first trench gate, the second side corresponds to an upper surface of the first trench gate, the third side corresponds to an opposing side of the first side, and the fourth side corresponds to a bottom surface of the first trench gate (figure 6).

Asada fails to teach the first thickness is no more than 0.15 m, and the second, third, and fourth thicknesses are at least 0.20 m.
However, it has been held that the thickness of the gate oxide material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the gate oxide thickness claimed and the Prior Art shows a gate oxide with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable gate oxide thickness in the method of Asada.

The specification contains no disclosure of either the critical nature of the claimed gate oxide thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Allowable Subject Matter

Claims 4-6, 8, and 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The indicated allowability of claim 7 and 16-20 is withdrawn in view of the newly discovered reference(s) to Asada et al.  Rejections based on the newly cited reference(s) are as stated above.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899